DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement dated May 22nd, 2020, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action. 

Claim Objections
Claim 1-20 are objected to because of the following informalities:
Regarding claim 1, the last 4 lines are confusing with regard to grammar. The sentence “storing that the write data are untransmitted to a backup site storage” needs to be fixed to read better. As well as potentially using a colon before “and also performs” since applicant appears to intend “storing” and “transmitting” to happen has a group of actions the “performs” accomplishes.
Regarding claim 1-20, the application appears to be a translation from a foreign submission and as such is overly wordy and replete with inconsistent English grammar.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claims 9 and 20, the applicant has changed the pre-amble of the claims and seems to be attempting to create independent claims. The examiner does not know if applicant intended the claims to be dependent or independent. Examiner suggests applicant clarify the claims if the intention was “A data backup system according to claim 2, includes a relay site storage”, however such interpretations also create a dependent claim that is not further limiting. If the applicant intended the claims to be independent the examiner fails to discern the entire scope of the claims and thus fails to be a proper independent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwamura et al. [US2006/0085610]. Iwamura teaches a computer system.

Regarding claim 1 and 9-11, Iwamura teaches a data backup system [Iwamura paragraph 0007, first lines “…caries out remote copying…”] comprising: 
a plurality of main site storages [Iwamura figure 1, feature “Production Site”], each main site storage being installed in a main site [Iwamura figure 1, feature 200P “Primary Storage System”] and including: 
a first storage unit [Iwamura figure 1, feature 200P “Primary Storage System”]; and 
 
one relay site storage [Iwamura figure 2, feature 230I “Magnetic Disk Device”] being installed in a relay site [Iwamura figure 2, feature “Relay Site”], being connected to the plurality of main site storages [Iwamura figure 2, feature S1 “Synchronous”], and including: 
a second storage unit [Iwamura figure 2, feature 230I “Magnetic Disk Device”]; and 
a second writing unit [Iwamura figure 2, feature 210I “CPU”] configured to, when receiving write data from a relay site host installed in the relay site [Iwamura figure 2, feature “Relay Site”] or any one of the plurality of main site storages [Iwamura figure 1, feature 200P “Primary Storage System”], immediately write the write data into the second storage unit according to an order of reception [Iwamura paragraph 0011 and 
one or more backup site storages [Iwamura figure 2, feature 200R “Secondary Storage System”], each backup site storage being installed in a backup site [Iwamura figure 2, feature “Remote Site”], being connected to the relay site storage [Iwamura figure 2, feature S2 “Asynchronous”], and including: 
a third storage unit [Iwamura figure 2, feature 230R “Magnetic Disk Device”]; and 
a third writing unit [Iwamura figure 2, feature 210R “CPU”] configured to, when receiving write data from the relay site storage [Iwamura figure 2, feature “Relay Site”], immediately write the write data into the third storage unit according to an order of reception [Iwamura paragraph 0014, first lines “…is then copied asynchronously from the intermediate storage system to the secondary storage system…” paragraph 0085, all lines “…However, because the log information includes a sequential number indicating the sequential position of the update data, the copy destination storage device can update its own data while ensuring data synchronization with the copy 
storing that the write data are untransmitted to a backup site storage [Iwamura paragraph 0005, first lines “…in asynchronous copying, when a data update instruction is issued from a host computer, the completion of the update operation is reported to the host computer after updating of the data on the copy source storage device has been completed, regardless of whether updating of the data on the copy destination storage device has been completed…”] and 

  
Regarding claim 2 and 20, as per claim 1, Iwamura teaches wherein write data transmitted to the backup site storage by the second writing unit are a series of write data received but untransmitted by the second writing unit in which an area where data are to be written [Iwamura paragraph 0005, first lines “…in asynchronous copying, when a data update instruction is issued from a host computer, the completion of the update operation is reported to the host computer after updating of the data on the copy source storage device has been completed, regardless of whether updating of the data on the copy destination storage device has been completed…”] and an order of writing data are defined for data held by the third storage unit [Iwamura 0085, last lines “…However, because the log information includes a sequential number indicating the sequential position of the update data, the copy destination storage device can update its own data 

Regarding claim 3, as per claim 1, Iwamura  teaches wherein write data transmitted to the backup site storage by the second writing unit are a series of data held by the second storage unit in which areas where data are to be written without overlapping one another are defined for data held by the third storage unit [Iwamura 0085, last lines “…However, because the log information includes a sequential number indicating the sequential position of the update data, the copy destination storage device can update its own data while ensuring data synchronization with the copy source data by updating the data in this numerical sequence…”].

Regarding claim 4 and 12, as per claim 1, Iwamura teaches wherein the area where data are to be written is identified by an identifier specifying a 11Docket No. J-20-0018position of the area where data are to be written or an identifier specifying a name of the area where data are to be written, in the third storage unit [Iwamura paragraph 0086, first lines “…This definition information defines, for example, the ID number for the LVOL of a copy source belonging to a copy pair, the ID name of the copy destination storage device and the ID number for the copy destination LVOL, the copy direction between the pair, the copy type that indicates whether remote copying between the pair is to be carried out via synchronous copying or asynchronous copying, and the like…”].  

 a monitoring host computer (not shown) is installed on the same network as client computers (not shown) to which the primary host computer 100P provides work processing services, (ii) heartbeat communications take place between this monitoring host computer and the primary host computer 100P, and (iii) where these heartbeat communications are interrupted for a fixed period of time, it is determined that damage has occurred at the production site.”] 
  
Regarding claim 7, as per claim 1, Iwamura teaches wherein the first storage unit includes: 

a cache unit with a writing capability faster than the nonvolatile storage unit [Iwamura figure 2, feature 220p “Memory”], and, when writing of write data into the cache unit is completed, the first writing unit immediately transmits a response indicating write completion of the write data and also writes the write data into the nonvolatile storage unit [Iwamura paragraph 0004, first lines “…when a data update instruction is issued from a host computer, the completion of the update operation is reported to the host computer only after data updating has been completed on both the copy source storage device and the copy destination storage device…”].
  
Regarding claim 8, as per claim 1, Iwamura teaches wherein the second storage unit includes: 
the nonvolatile storage unit [Iwamura figure 2, feature 230I “Magnetic Disk Device”]; and 
the cache unit [Iwamura figure 2, feature 220p “Memory”], and 
when writing of write data into the cache unit is completed, the second writing unit immediately transmits a response indicating write completion of the write data and also writes the write data into the nonvolatile storage unit [Iwamura paragraph 0004, first lines “…when a data update instruction is issued from a host computer, the completion of the update operation is reported to the host computer only after data updating has been completed on both the copy source storage device and the copy destination storage device…”].

Allowable Subject Matter
Claims 6, 16, 17, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 6, 16, 17, 18 and 19, the prior art fails to explicitly teach a header that contains a storage identifier, volume identifier, and pair information. Where the header is changed based on the pair information.
  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC CARDWELL/Primary Examiner, Art Unit 2139